
	

114 HR 5053 : Preventing IRS Abuse and Protecting Free Speech Act
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5053
		IN THE SENATE OF THE UNITED STATES
		June 15, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to prohibit the Secretary of the Treasury from requiring
			 that the identity of contributors to 501(c) organizations be included in
			 annual returns.
	
	
 1.Short titleThis Act may be cited as the Preventing IRS Abuse and Protecting Free Speech Act. 2.Prohibition on requiring that identity of contributors to 501(c) organizations be included in annual returns (a)In generalSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following:
				
					(n)Identifying information of donors
 (1)In generalFor purposes of subsection (a), the Secretary may not require the name, address, or other identifying information of any contributor to any organization described in section 501(c) of any amount of any contribution, grant, bequest, devise, or gift of money or property.
						(2)Exceptions
 (A)In generalParagraph (1) shall not apply— (i)to any disclosure required by subsection (a)(2), and
 (ii)with respect to any a contribution, grant, bequest, devise, or gift of money or property made by an officer or director of the organization (or an individual having powers or responsibilities similar to those of officers or directors) or any covered employee.
 (B)Covered employeeFor purposes of this paragraph, the term covered employee means any employee (including any former employee) of the organization if the employee is one of the five highest compensated employees of the organization for the taxable year.
							(C)Compensation from related organizations
 (i)In generalCompensation of a covered employee by the organization shall include any compensation paid with respect to employment of such employee by any related person or governmental entity.
 (ii)Related organizationsA person or governmental entity shall be treated as related to the organization if such person or governmental entity—
 (I)controls, or is controlled by, the organization, (II)is controlled by one or more persons that control the organization,
 (III)is a supported organization (as defined in section 509(f)(3)) during the taxable year with respect to the organization,
 (IV)is a supporting organization described in section 509(a)(3) during the taxable year with respect to the organization, or
 (V)in the case of an organization that is a voluntary employees’ beneficiary association described in section 501(c)(9), establishes, maintains, or makes contributions to such voluntary employees’ beneficiary association..
 (b)Conforming amendmentSection 6033(b)(5) of such Code is amended— (1)by striking all, and
 (2)by adding at the end the following: to the extent not prohibited by subsection (n),. (c)Effective dateThe amendments made by this section shall apply to returns required to be filed for taxable years ending after the date of the enactment of this Act.
			
	Passed the House of Representatives June 14, 2016.Karen L. Haas,Clerk.
